Case 5:19-cv-00105-LGW-BWC Document 29 Filed 07/20/20 Page 1 of 2
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 10:46 am, Jul 20, 2020
Case 5:19-cv-00105-LGW-BWC Document 29 Filed 07/20/20 Page 2 of 2
